Citation Nr: 1102937	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Holston Valley Medical Center (HVMC) in 
Kingsport, Tennessee, from July 2, 2009 to July 13, 2009.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1949 to December 
1953, and from December 1954 to April 1955.  He was a Prisoner of 
War (POW) in Korea from July 1950 to August 1953.  The Veteran 
has been 100 percent permanently and totally disabled since July 
30, 2004, for his service-connected posttraumatic stress disorder 
(PTSD), cold injury residuals in his right and left lower 
extremities, degenerative joint disease of his right shoulder, 
right hand and left hand, hypertension, and peptic ulcer disease.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 administrative decision by the 
Mountain Home, Tennessee, VAMC, which denied reimbursement for 
unauthorized medical expenses for the period noted above because 
a VA facility was available to provide the necessary treatment 
required during that period.  The Veteran timely appealed that 
decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is totally and permanently disabled as a result 
of his service-connected disabilities.

2.  Treatment at a private facility was not authorized in advance 
by VA.

3.  While the Veteran's condition is considered a medical 
emergency of such a nature that a prudent lay person would 
reasonably expect that a delay in seeking immediate medical 
attention would be hazardous to life or health upon admission to 
Clinch Valley Medical Center (CVMC) on July 2, 2009, the medical 
evidence of record demonstrates that his condition had stabilized 
by July 2, 2009, and that he could have been safely transferred 
to a VA facility that was feasibly available on July 2, 2009.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses incurred at HVMC in Kingsport, Tennessee, from July 2, 
2009, to July 13, 2009, have not been met.  38 U.S.C.A. §§ 1703, 
1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.120, 17.121 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, a January 2010 letter explained what evidence was required 
to substantiate the claim and informed the Veteran of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  The Board acknowledges that, in the 
present case, complete notice was not issued prior to the adverse 
determination on appeal.  However, fully compliant notice was 
later issued following a request to reconsider his claim.  Such 
reconsideration was done in March 2010, followed by the issuance 
of a statement of the case in April 2010, both of which fully 
readjudicated the Veteran's claim for reimbursement of 
unauthorized medical expenses.  Accordingly, any timing 
deficiency has been appropriately cured, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006), and no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains 
pertinent private treatment records, transfer reports and medical 
opinions, as well as VAMC administrative decisions and opinions.  
Moreover, the Veteran's statements in support of the claim are of 
record.  The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The Veteran arrived at the Clinch Valley Medical Center (CVMC)'s 
emergency room in Richlands, Virginia, on July 2, 2009, with 
complaints of a gastrointestinal bleeding problem.  He was given 
4 units of blood at CVMC, at which time he was certified for 
transfer to Holston Valley Medical Center (HVMC) in Kingsport, 
Tennessee.  A transfer order, signed by the Veteran's CVMC 
physician, indicates that the Veteran had been "medically 
assessed, treated and stabilized for transfer to another 
facility," at 5:00pm, July 2, 2009.  At 5:10pm, July 2, 2009, 
the Veteran was transferred to HVMC by ambulance for 
gastrointestinal bleeding.  

The Board takes judicial notice that the distance between CVMC 
and HVMC is approximately 85 miles, and it takes approximately an 
hour and 40 minutes to drive between the two facilities.

The Veteran's admission report at HVMC indicated that he was 
stable upon arrival at HVMC.  The report further showed that the 
Veteran had been undergoing gastrointestinal problems since 
January 2009, and had been having rectal bleeding earlier in the 
week.  The report further indicated that the Veteran had gone to 
the hospital that morning and was found to have lower hemoglobin 
counts.  He was given 4 units of blood and was then transferred 
to HVMC for further evaluation.  Medical reports dated July 3, 
2009, indicate that the Veteran underwent an upper endoscopy, 
which showed erosive gastritis.  On July 4, 2009, the Veteran 
underwent a surgical procedure at HVMC for his gastrointestinal 
bleeding suspected from his colon.  He had a total abdominal 
colectomy with ileostomy done at that time.  He was eventually 
released from HVMC on July 13, 2009.

The Veteran submitted a letter from his treating surgical 
oncologist at HVMC, Dr. J.A.E., M.D., F.A.C.S., which indicated 
that he treated the Veteran over the Fourth of July holiday in 
2009.  He stated that the Veteran's blood count had dropped and 
that there were signs of bleeding from his colon.  The Veteran 
was taken emergently to the operating room and underwent a 
subtotal colectomy at that time.  He stated that there was "no 
chance" to transfer the Veteran to the Mountain Home VAMC in 
Johnson City, Tennessee.  Dr. J.A.E. stated that the Veteran was 
disabled and that such a condition was a "medical emergency in 
which attempt to transfer could have led to death."  He further 
stated that "no other federal facilities were reasonably 
available for transfer, nor was any transfer at all appropriate 
to any institution."  He concluded that this opinion was for the 
episode involving the time period from July 2, 2009, to July 13, 
2009.

Information from the Mountain Home VAMC in February 2010 
indicates that there was no record in "CPRS" that the Veteran, 
or any private medical facility on the Veteran's behalf, 
contacted the VAMC during the period from July 2, 2009, to July 
13, 2009.  Moreover, the report concedes that the Veteran's 
treatment records clearly documented a medical emergency.  The 
report, however, concludes that the VAMC had beds available at 
that time, and could have treated the Veteran's condition during 
the entire period from July 2, 2009, to July 13, 2009.  The 
report specifically indicated that VA was never notified that the 
Veteran was being treated during the period of his treatment at 
these private facilities.

Again, the Board takes judicial notice that the distance between 
CVMC and the Mountain Home VAMC is approximately 85 miles, which 
takes approximately an hour and 49 minutes to drive.

Analysis

The Veteran seeks reimbursement or payment of unauthorized 
medical expenses incurred for treatment at HVMC from July 2, 
2009, to July 13, 2009, during which period he was operated on 
twice for gastrointestinal bleeding of the colon and subsequent 
hospitalization services.

In this case, the Veteran admits that prior authorization for 
payment of the medical services provided to him at HVMC was not 
obtained and VA records reflect that neither the Veteran nor 
either of the private facilities that treated the Veteran (CVMC 
or HVMC) notified the nearest VA medical facility-in this case, 
Mountain Home VAMC-within 72 hours of the Veteran's admission, 
that the Veteran had been admitted on July 2, 2009, for erosive 
gastritis and recurrent lower gastrointestinal bleeding suspected 
from the colon.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 
17.54.

In the absence of prior appropriate authorization under 38 C.F.R. 
§§ 17.53 and 17.54, in order to be entitled to payment or 
reimbursement of unauthorized medical expenses incurred at a non-
VA facility, a claimant must show:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of 
hospital care or medical services for reasons set forth in 
38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and, 

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and, 

(c) No VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand would not have been reasonable.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 
49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997); see 
also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).

Under the statutory provisions, effective October 10, 2008, the 
term "emergency treatment" means medical care or services 
furnished, in the judgment of the Secretary (a) when VA or other 
Federal facilities are not feasibly available and an attempt to 
use them beforehand would not be reasonable; (b) when such care 
or services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health; 
and, (c) until such time as the Veteran can be transferred safely 
to a VA facility or other Federal facility and such facility is 
capable of accepting such transfer.  See 38 U.S.C.A. § 
1725(f)(1).

The existence of a VA facility does not in and of itself indicate 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the 
provisions of 38 C.F.R. § 17.53, a VA facility may be considered 
as not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel involved, 
or the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  38 
C.F.R. §§ 17.52, 17.53.

Based on the above and the evidence of record, the Board 
concludes that the Veteran's claim must here be denied, as will 
be further explained below.  

In this case, the Veteran is in receipt of a total disability 
rating from service-connected disabilities, as noted in the 
Introduction.  Thus, the first provision of 38 U.S.C.A. § 1728 
has been met.  

Moreover, the medical evidence of record demonstrates that 
following the Veteran's arrival at HVMC on July 2, 2009, his 
condition was emergent under the standard set forth in 38 
U.S.C.A. § 1725(f)(1), and the VAMC and the Board concedes that 
the Veteran's condition for which he sought treatment was a 
medical emergency of such a nature that a prudent lay person 
would reasonably expect that a delay in seeking immediate medical 
attention would be hazardous to life or health.  Thus, the second 
provision of 38 U.S.C.A. § 1728 has also been met.

The above notwithstanding, the Board notes that the issue in this 
case is whether the Veteran's condition had initially stabilized 
prior to his transfer to HVMC for medical treatment, such that 
transfer to a VA or other federal medical facility would have 
been reasonable and feasible.  The Board finds that such a 
transfer to a VA facility would have been reasonable and feasible 
in this case.

The medical evidence of record demonstrates that the Veteran went 
to CVMC on July 2, 2009, at which time he was given 4 units of 
blood.  His doctor at CVMC certified that he was "medically 
assessed, treated and stabilized for transfer to another 
facility" at approximately 5:00pm.  The Veteran arrived at HVMC, 
a non-VA medical facility approximately 85 miles and an hour and 
forty-minute drive from CVMC by ambulance.  When he arrived at 
HVMC, the Veteran was noted as being stable and was scheduled for 
an upper endoscopy the next morning.  

While the Board concedes that upon admission to CVMC the 
Veteran's condition was emergent and he could not be transferred 
at that time, he was in a stabilized condition later on July 2, 
2009, when he was transferred from one private medical facility 
to another private facility approximately 85 miles away.  

The Board notes that the nearest VA Medical Center-Mountain Home 
VAMC-is approximately the same distance and driving time from 
the private facility where the Veteran was initially admitted and 
from which the transfer occurred.  Mountain Home VAMC has 
indicated that beds were available during the period from July 2, 
2009, to July 13, 2009, and that they could have provided the 
necessary medical care required to treat the Veteran's condition.  

However, it does not appear that the Veteran ever informed the 
private medical facilities, or that the medical facilities simply 
did not inform VA that the Veteran was at their facility and 
could be safely transferred to the VA facility for treatment on 
July 2, 2009.  In either case, the law is clear that all of the 
criteria under 38 U.S.C.A. § 1728 must be met in order for the 
Veteran to be reimbursed for unauthorized medical expenses.  The 
medical evidence in this case clearly shows that the Veteran was 
in a stable condition that allowed for him to be safely 
transferred to a VA facility if such was feasible.  Moreover, 
such transfer was feasible in this case, as VA had space and the 
ability to treat the Veteran's condition, and he could have been 
transferred safely to the nearest VA facility.  Such a safe 
transfer is shown by the Veteran's safe and stable transfer from 
one private facility to another, with approximately the same 
distance and driving time as to the Mountain Home VAMC.  

The Board notes the December 2009 statement in which a private 
physician indicated that the Veteran was in an emergent condition 
and could not be transferred to any VA or other federal facility.  
The Board, however, notes that the private physician was a 
surgical oncologist from HVMC, the private facility to which the 
Veteran was transferred.  The private physician does not address 
whether the Veteran should have been transferred to a VA or other 
federal facility prior to his admission to HVMC, which is the 
crucial issue in this case.  Moreover, the Board finds that the 
private physician is not qualified to state whether any VA or 
other federal facility was feasibly available on July 2, 2009.  

The facts in this case are clear that the Veteran was stabilized 
and safely transferred on July 2, 2009, from one private facility 
to another, at which time he should have been transferred to a 
feasibly available VA facility instead.  Accordingly, the 
criteria for entitlement to payment or reimbursement for the 
medical expenses incurred for treatment received at HVMC in 
Kingsport, Tennessee from July 2, 2009, to July 13, 2009, have 
not been met and the Veteran's claim must be denied.  See 38 
U.S.C.A. § 1728; 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.121.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).




ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Holston Valley Medical Center (HVMC) in 
Kingsport, Tennessee, from July 2, 2009, to July 13, 2009, is 
denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


